DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 8, 10, and 16 objected to because of the following informalities:  
Those claims used the word about in several limitations. The word about is vague and bring the instinct that the word about is simple giving a description of the phrase follow by it. The word about throughout the claims will be interpreted as of. For example, personal information about a first participant will be interpreted as personal information of a first participant. 
Appropriate clarification is required.

Claims 1, 11, and 16 objected to because of the following informalities: 
“identifying, based on the first query, first resultant records that include at least a similar emotional state and a positive outcome indication;” Where the first resultant records is expected to have preposition a or the  to indicate or referring to it as a or the first resultant records. For purpose of this examination the claims limitation will be interpreted as “identifying, based on the first query, a first resultant records that include at least a similar emotional state and a positive outcome indication;”
Appropriate clarification is required.

Claims 1, 11, and 16 objected to because of the following informalities: 
The claims similarly recite “determining at least a first approach most often associated with the first resultant records;” The is not clear if the first resultant records is the same or is referring to the first resultant records that include at least a similar emotional state and a positive outcome indication prior recited. For purpose of this examination it will be interpreted to referring to the first resultant records that include at least a similar emotional state and a positive outcome indication prior recited.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






As per claims 1, 11, and 16 the claims similarly recite “determining at least a first approach most often associated with the first resultant records”. The term most often in the claims is a is a relative term which renders the claim indefinite. The term most often is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term most often is also vague and does not point to a particular point.  

As per claim 8, the claim recites “determining at least a second approach most often associated with the second resultant records that differs from the first approach”. The term most often in the claims is a is a relative term which renders the claim indefinite. The term most often is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term most often is also vague and does not point to a particular point.  

As per claims 4, and 19 the claims similarly recite “determine, based on the first session dataset, that the participant is associated with a condition for which a first accommodation can be offered”. The term can be offered in the claims is a is a relative term which renders the claim indefinite. The term can be offered is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term can be offered is also vague and does not point to a particular point.  

As per claims 4, and 19 the claims similarly recite “automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset”. The term at least some of fields in the claims is a is a relative term which renders the claim indefinite. The term at least some of fields is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term at least some of fields is also vague and does not point to a particular point.  

As per claim 10, the claim recites “wherein the facilitator is a law enforcement officer and the activity session refers to an interview being conducted by the officer about an incident in which the first participant was a witness” It is unclear if the officer is the same or referring to the law enforcement officer describe prior. For this reason, the claim is render indefinite. 


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4, 7-9, and 11-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zavesky et al. (US 20200193264 A1) in view of McGann et al. (US 20160189558 A1) in further view of Cappetta et al (US 20200387550 A1).

As per claim 1, Zavesky teaches a method of providing intelligent recommendations to a facilitator for fostering involvement by a participant in an activity session, the method comprising (Zavesky, figs. 2, 7, par. [0027], 0074], A interaction, environmental conditions associated with the user, and/or sentiment and personality attributes of the user.  Where the interaction is interpreted as the activity session): 
receiving, at a computing device and during a first activity session, a first session dataset including (Zavesky, figs. 2, 5, 7, par. [0059], [0154], obtaining user profile information during a user engage with the VA. Where the information is obtained by the VAMC herein interpreted as the computing device. The user engage with the VA is interpreted as the first activity session. Where the user profile information is interpreted as the first session dataset): 
personal information about a first participant (Zavesky, par. [0059], “The VAMC 114 of or associated with the VA 102 can retrieve a user profile 202 of the user 104 from the data store 204, wherein the user profile can comprise user-related information, including information relating personality attributes of the user 104” Where the user profile is inherent to comprise user personal information and the user herein is interpreted as the first participant); 
accessing a session database (Zavesky, par. [0099],  retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record), 
wherein each record includes personal information about a previous participant of an activity session (Zavesky, par. [0059], “including information relating personality attributes of the user 104, that was obtained from previous interactions between the VA 102 (or another VA(s)) and the user 104.” Where the information relating personality attributes of the user is interpreted as the personal information of the user. This user herein can be interpreted as the previous participant of the activity session. The interactions between the VA (or another VA(s)) and the user is interpreted to include the activity session of the previous participant), 
contextual information about a scenario associated with said previous participant (Zavesky, par. [0066], “The VAMC 114 can monitor, track, and/or receive information relating to, for example, context of the user 104 (e.g., physical location, action, etc., of the user 104), time of day, environmental conditions associated with the environment where the user 104 is located, etc., wherein such information can be obtained from the other device(s) 206, the sensors 208, and/or sensors or interfaces (e.g., microphone(s), camera, . . . ) of the VA 102.” Where the context of the user is interpreted as the contextual information about the scenario associated with said previous participant), and 
an outcome indication for their activity session (Zavesky, par. [0066], “determine gestures (e.g., hand, arm, or finger gestures or movements, facial gestures, . . . ) of the user 104, which can contribute to the VAMC 114 understanding and determining the sentiment of the user 104 during the interaction.” Where the determine gestures are interpreted as the outcome indication for their activity session); 
identifying, based on the first query, first resultant records that include at least a similar scenario type (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
However, it is noted that the prior art of Zavesky does not explicitly teach “contextual information about a first scenario associated with the first participant that includes a scenario type; determining at least a first approach most often associated with the first resultant records; and presenting, via a display associated with the computing device, a first message describing the first approach.”
On the other hand, in the same field of endeavor, McGann teaches contextual information about a first scenario associated with the first participant that includes a scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the first scenario associated with the first participant. The interaction is interpreted as the type of the scenario);
determining at least a first approach most often associated with the first resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the customer could take is to ask to speak to a supervisor is interpreted as the first approach most often associated with the first resultant records); and 
presenting, via a display associated with the computing device, a first message describing the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
(McGann par. [0013]).
However, it is noted that the combination of the prior arts of Zavesky and McGann do not explicitly teach “automatically composing a first query that includes at least the scenario type of the first scenario and a positive outcome indication; automatically executing the first query against the plurality of records; a positive outcome indication;”.
On the other hand, in the same field of endeavor, Cappetta teaches automatically composing a first query that includes at least the scenario type of the first scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and 
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
automatically executing the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records);
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cappetta that teaches generating a customized chat bot integration software system into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

Zavesky teaches wherein the first session dataset further includes an audio recording of one or more utterances spoken by the first participant during the first activity session, and the method further comprises (Zavesky, par. [0025], “a VA that provides or facilitates providing video and/or audio content-related products or services;” Where the audio content-related products or services is inherent to be audio records discussed during the user interaction): 
detecting a speech signal in the audio recording corresponding to the one or more utterances (Zavesky, par. [0125], “The voice can have various characteristics (e.g., word speed, speech cadence, inflection, tone, language, dialect, vocabulary level, . . . ) that can define or structure the voice and the speaking (e.g., virtual or emulated speaking) of verbal words by the voice generator component 408.” Where the define or structure the voice and the speaking is interpreted to detecting the speech signal in the audio recording corresponding to the one or more utterances);  37PATENT PLUMSEA DOCKET NO. 164-1065 
recognizing at least a first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); and 
presenting, via the display, a visual representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user).

As per claim 3, Zavesky teaches wherein: each record of the plurality of records further includes an emotional assessment of the past participant during their activity session, the first query also includes the first emotional state, and the first resultant records each include a label corresponding to the first emotional state (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments are interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user).

As per claim 4, Zavesky teaches further comprising: determining, based on the first session dataset, that the participant is associated with a condition for which a first accommodation can be offered (Zavesky, par. [0135], an environmental conditions of an environment associated with the user. Where the environmental conditions is interpreted as the condition for which the first accommodation can be offered. Where based on the condition a presentation of the words will be accommodate. The accommodation can be for example, a present it by video or audio content, visual images, textual information, . . . format); and 
wherein the message includes a recommendation to offer the first accommodation to the first participant (Zavesky,  par. [0079], “in response to determining that the user 104 has such negative sentiment) and/or mine for (for presentation of) additional recommendation points (e.g., suggestions) that can enhance the user experience of the user 104 (e.g., based at least in part on the personality attributes and sentiment of the user 104).” Where the additional recommendation points (e.g., suggestions) is interpreted as the recommendation to offer the first accommodation to the first participant).

Zavesky teaches further comprising: receiving, from the facilitator, a first outcome indication regarding the first activity session that is either positive or negative (Zavesky, par. [0046], “achieving a desirable (e.g., optimal, improved, or acceptable) outcome of the interaction between the VA 102 and the user 104.”. For example, the first outcome can be a mimic and it can be the indication regarding the first activity session that is either positive or negative received from the VA which herein is interpreted as the facilitator); and 
storing the first session dataset and the first outcome indication as an additional record in the plurality of records of the session database (Zavesky, par. [0055], “The VAMC 114 can store the user profile, as updated, of the user 104 in a data store of or associated with the VAMC 114, wherein the user profile of the user 104 can be used during a future interaction between the user 104 and a VA (e.g., VA 102 or another VA).” Where the VAMC is interpreted to storing the first session dataset and the first outcome indication as an additional record in the plurality of records of the session database).

As per claim 8, Zavesky teaches further comprising: receiving, at the computing device and during a second activity session, a second session dataset including (Zavesky, par. [0061], “mine social interactions of the user” Where the mine social interactions is interpreted as the second activity session. The user can also receive at the mine social interactions information about other users/people. Where the information of the other users/people contain a dataset of information hereinafter : 
personal information about a second participant (Zavesky, par. [0059], “The VAMC 114 of or associated with the VA 102 can retrieve a user profile 202 of the user 104 from the data store 204, wherein the user profile can comprise user-related information, including information relating personality attributes of the user 104” Where the user profiles can contain the personal information about a second participant. It is noted that this limitation is a merely duplication of gathering information about the participant which can be one or several. The procedure would be the same);
identifying, based on the second query, second resultant records that include at least a similar scenario type and a positive outcome indication (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records); 
Additionally, McGann teaches contextual information about a second scenario associated with the second participant that includes the scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the second scenario associated with the second participant. The interaction is interpreted as the type of the scenario. It is noted that this limitation is “determining a type of response by the VA 102 during interaction with the user 104 (e.g., a response by the VA 102 that relates to a category of interest, or a microgenre of interest, to the user 104). For instance, if the VAMC 114 determines that a funny response or a joke in the voice of a preferred comedian of the user 104 can help to ease the aggravation of the user 104,” Where the interaction can the second scenario associated with the second participant/user and funny response or a joke in the voice of a preferred comedian of the use can be the scenario type type);
determining at least a second approach most often associated with the second resultant records that differs from the first approach (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the abandon the interaction is interpreted as the second approach most often associated with the second resultant records that differs from the first approach); and 
presenting, via the display, a second message describing the second approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device. It is noted that this limitation is just a duplication of parts of the similar limitation recited on claim 1. Therefore, would be obvious to use the same procedure to generate and display the message).
Additionally, Cappetta teaches automatically composing a second query that includes at least the scenario type of the second scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a second query that includes at least the scenario type of the second scenario. It is noted that this limitation is a merely duplication of parts of claim 1. The same procedure used to compose the query of claim one would be obvious to be used herein too); and 
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
automatically executing the second query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records);

As per claim 9, Zavesky teaches wherein the personal information includes one or more demographic data features (Zavesky, par. [0085], “wherein the user profile can comprise user-related information, including information relating to personality attributes, preferences, personal interests, family/relatives, social interactions, friends, demographics, and/or communication devices (e.g., communication device 110 or other communication device(s)) of or associated with the user 104.”).

As per claim 11, Zavesky teaches a method of providing guidance to a facilitator based on an emotional assessment of a participant during an activity session, the method comprising (Zavesky, figs. 2, 7, par. [0027], 0074], A user herein interpreted as the facilitator.  a virtual agent (VA) herein interpreted as the participant. Where the VA determine a product or service recommendation for a product or service that can be useful to the user based at least in part on the context of the user or interaction, environmental conditions associated with the user, and/or sentiment and personality attributes of the user.  Where the interaction is interpreted as the activity session. Further, par. [0104], “on the display screen of the communication device, warm (e.g., emotionally warm)”):
receiving, at a computing device, an audio recording of one or more utterances spoken by a current participant during an activity session (Zavesky, figs. 2, 5, 7, par. [0059], [0154], obtaining user profile information during a user engage with the VA. Where the information is obtained by the VAMC herein interpreted as the computing device. The user engage with the VA is interpreted as the first activity session. Where the user profile information is interpreted as the first session dataset. Further, par. [0105]-[0106], “an update to the media (e.g., songs, podcasts, audio books, video, terrestrial or satellite radio channels, favorite radio channels, etc.)” Where the records such as the recorded songs or podcasts and etc. are inherent to being received. All the media records are inherent to contain one or more utterances spoken by the current participant during the activity session. Furthermore, par. [0025], “a VA that provides or facilitates providing video and/or audio content-related products or services;” Where the audio content-related products or services is inherent to be audio records discussed during the user interaction); 
detecting a speech signal in the audio recording corresponding to the one or more utterances (Zavesky, par. [0125], “The voice can have various characteristics (e.g., word speed, speech cadence, inflection, tone, language, dialect, vocabulary level, . . . ) that can define or structure the voice and the speaking (e.g., virtual or emulated speaking) of verbal words by the voice generator component 408.” Where the define or structure the voice and the speaking is interpreted to detecting the speech signal in the audio recording corresponding to the one or more utterances); 
recognizing a first emotional state in a first segment of the speech signal based on an analysis of its acoustic characteristics (Zavesky, par. [0016], [0040], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); 
accessing a session database (Zavesky, par. [0099],  retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record), 
each record including an emotional assessment performed of an audio recording for a different participant during a previous activity session and an outcome indicator for said activity session (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments are interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user);
identifying, based on the first query, first resultant records that include at least a similar emotional state (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
However, it is noted that the prior art of Zavesky does not explicitly teach “determining at least a first approach most often associated with the first resultant records; and presenting, via a display associated with the computing device, a message describing the first approach.”
On the other hand, in the same field of endeavor, McGann teaches determining at least a first approach most often associated with the first resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the customer ; and 
presenting, via a display associated with the computing device, a message describing the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
The motivation for doing so would be to allow an agent to change an interaction strategy based on the output of a simulation, making an actual interaction more efficient and effective (e.g. to accomplish business goals) (McGann par. [0013]).
However, it is noted that the combination of the prior arts of Zavesky and McGann do not explicitly teach “automatically composing a first query that includes at least the first emotional state and a positive outcome indication; automatically executing the first query against the plurality of records; a positive outcome indication;”.
On the other hand, in the same field of endeavor, Cappetta teaches automatically composing a first query that includes at least the first emotional state (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and 
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
automatically executing the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records);
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cappetta that teaches generating a customized chat bot integration software system into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

As per claim 12, Zavesky teaches further comprising presenting a visual representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user). 

As per claim 13, Zavesky teaches further comprising: recognizing a second emotional state in a second segment of the speech signal (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Where the sentiment feeling can be interpreted as the second emotional state in the second segment of the speech signal); and 40PATENT PLUMSEA DOCKET NO. 164-1065 
presenting a visual representation of the audio recording with a first label identifying the first emotional state proximate to the first segment and a second label identifying the second emotional state proximate to the second segment (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the second label identifying the second emotional state proximate to the second segment. It is also noted that similar limitation was claimed in claim 2).

As per claim 14, Zavesky teaches wherein recognizing the first emotion state in the speech signal is based on attributes of the audio recording including pitch, intonation, loudness, and/or rate of speech (par. [0125], “The voice can have various characteristics (e.g., word speed, speech cadence, inflection, tone, language, dialect, vocabulary level, . . . ) that can define or structure the voice and the speaking (e.g., virtual or emulated speaking) of verbal words by the voice generator component 408.”). 

As per claim 15, McGann teaches further comprising: automatically transcribing the audio recording to text representing the one or more utterances (McGann, par. [0082], “the action is a particular voice utterance, the action module 56 interacts with speech servers (not shown) of the interaction handling system 24 to generate the particular voice utterance based on a script generated by the action module.”); and 
storing the text in the session database in a new record generated for the current participant (McGann, par. [0082], “Notifications may also be generated for the simulation controller 10 if input is needed from the controller.” Where the Notifications are interpreted as the new record generated for the current participant with is inherent to be stored in a text in the session database). 

As per claim 16, Zavesky teaches a system for providing intelligent recommendations to a facilitator for fostering involvement by a participant in an activity session, the system comprising (Zavesky, figs. 2, 7, par. [0027], 0074], A user herein interpreted as the facilitator.  a virtual agent (VA) herein interpreted as the participant. Where the VA determine a product or service recommendation for a product or service that can be useful to the user based at least in part on the context of the user or interaction, environmental conditions associated with the user, and/or sentiment and personality attributes of the user.  Where the interaction is interpreted as the activity session): 
a processor (Zavesky, fig. 4, par. [0130], “a processor component 418”); 
machine-readable media including instructions which, when executed by the processor, cause the processor to (Zavesky, par. [0180], “computer-readable storage media can be non-transitory computer-readable storage media and/or a computer-readable storage device can comprise computer-readable storage media.”): 
receive, at a computing device and during a first activity session, a first session dataset including (Zavesky, figs. 2, 5, 7, par. [0059], [0154], obtaining user profile information during a user engage with the VA. Where the information is obtained by the VAMC herein interpreted as the computing device. The user engage with the VA  first session dataset): 
personal information about a first participant (Zavesky, par. [0059], “The VAMC 114 of or associated with the VA 102 can retrieve a user profile 202 of the user 104 from the data store 204, wherein the user profile can comprise user-related information, including information relating personality attributes of the user 104” Where the user profile is inherent to comprise user personal information and the user herein is interpreted as the first participant);
access a session database (Zavesky, par. [0099], retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record), 
wherein each record includes personal information about a previous participant of an activity session (Zavesky, par. [0059], “including information relating personality attributes of the user 104, that was obtained from previous interactions between the VA 102 (or another VA(s)) and the user 104.” Where the information relating personality attributes of the user is interpreted as the personal information of the user. This user herein can be interpreted as the previous participant of the activity , 
contextual information about a scenario associated with said previous participant (Zavesky, par. [0066], “The VAMC 114 can monitor, track, and/or receive information relating to, for example, context of the user 104 (e.g., physical location, action, etc., of the user 104), time of day, environmental conditions associated with the environment where the user 104 is located, etc., wherein such information can be obtained from the other device(s) 206, the sensors 208, and/or sensors or interfaces (e.g., microphone(s), camera, . . . ) of the VA 102.” Where the context of the user is interpreted as the contextual information about the scenario associated with said previous participant), and 
an outcome indication for their activity session (Zavesky, par. [0066], “determine gestures (e.g., hand, arm, or finger gestures or movements, facial gestures, . . . ) of the user 104, which can contribute to the VAMC 114 understanding and determining the sentiment of the user 104 during the interaction.” Where the determine gestures are interpreted as the outcome indication for their activity session);  
identify, based on the first query, first resultant records that include at least a similar scenario type (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
Zavesky does not explicitly teach “contextual information about a first scenario associated with the first participant that includes a scenario type; determine at least a first approach most often associated with the first resultant records; and present, via a display associated with the computing device, a first message describing the first approach.”
On the other hand, in the same field of endeavor, McGann teaches contextual information about a first scenario associated with the first participant that includes a scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the first scenario associated with the first participant. The interaction is interpreted as the type of the scenario);
determine at least a first approach most often associated with the first resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the customer could take is to ask to speak to a supervisor is interpreted as the first approach most often associated with the first resultant records); and 
present, via a display associated with the computing device, a first message describing the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
The motivation for doing so would be to allow an agent to change an interaction strategy based on the output of a simulation, making an actual interaction more efficient and effective (e.g. to accomplish business goals) (McGann par. [0013]).
However, it is noted that the combination of the prior arts of Zavesky and McGann do not explicitly teach “automatically compose a first query that includes at least the scenario type of the first scenario and a positive outcome indication; automatically execute the first query against the plurality of records; a positive outcome indication;”.
On the other hand, in the same field of endeavor, Cappetta teaches automatically compose a first query that includes at least the scenario type of the first scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and 
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
automatically execute the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records); 
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
Cappetta that teaches generating a customized chat bot integration software system into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

As per claim 17, Zavesky teaches wherein the first session dataset further includes an audio recording of one or more utterances spoken by the first participant during the first activity session, and the instructions further cause the processor to (Zavesky, par. [0025], “a VA that provides or facilitates providing video and/or audio content-related products or services;” Where the audio content-related products or services is inherent to be audio records discussed during the user interaction): 
detect a speech signal in the audio recording corresponding to the one or more utterances (Zavesky, par. [0125], “The voice can have various characteristics (e.g., word speed, speech cadence, inflection, tone, language, dialect, vocabulary level, . . . ) that can define or structure the voice and the speaking (e.g., virtual or emulated speaking) of verbal words by the voice generator component 408.” Where the define or ; 
recognize at least a first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); and 
present, via the display, a visual representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where .

As per claim 18, Zavesky teaches wherein: each record of the plurality of records further includes an emotional assessment of the past participant during their activity session, the first query also includes the first emotional state, and the first resultant records each include a label corresponding to the first emotional state (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments are interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user).

As per claim 19, Zavesky teaches wherein the instructions further cause the processor to: 42PATENTPLUMSEA DOCKET NO. 164-1065determine, based on the first session dataset, that the participant is associated with a condition for which a first accommodation can be offered (Zavesky, par. [0135], an environmental conditions of an environment associated with the user. Where the environmental conditions is interpreted as the condition for which ; and 
wherein the message includes a recommendation to offer the first accommodation to the first participant (Zavesky, par. [0079], “in response to determining that the user 104 has such negative sentiment) and/or mine for (for presentation of) additional recommendation points (e.g., suggestions) that can enhance the user experience of the user 104 (e.g., based at least in part on the personality attributes and sentiment of the user 104).” Where the additional recommendation points (e.g., suggestions) is interpreted as the recommendation to offer the first accommodation to the first participant).

7.	Claims 5-6, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zavesky et al. (US 20200193264 A1) in view of McGann et al. (US 20160189558 A1) in further view of Cappetta et al (US 20200387550 A1) still in further view of Lev-Tov et al. (US 20170300499 A1).

As per claim 5, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Zavesky, McGann, and Cappetta do not explicitly teach “further comprising: presenting, via the display and based on the first session dataset, a recommended form for use by the facilitator; receiving, from the facilitator, a first user input for selecting the recommended form; and automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset.”.
On the other hand, in the same field of endeavor, Lev-Tov teaches further comprising: presenting, via the display and based on the first session dataset, a recommended form for use by the facilitator (Lev-Tov, fig. 4A-D,  par. [0079], “The evaluation form designer interface 47ai may display a list of topics tracked by the analytics system 45 that the evaluation form developer can choose from” Where the evaluation form designer interface is presenting the list of topics that has evaluation form which the evaluation form developer can choose from. Where the list of topics that has forms associated with is interpreted as the recommended forms to the evaluation form developer can choose from. The evaluation form developer can choose from can be interpreted as the evaluation form developer can choose from); 
receiving, from the facilitator, a first user input for selecting the recommended form (Lev-Tov, fig. 4E-F, 5A, 6, par. [0079], “the evaluation assigner interface 47bi receives interaction filtering criteria, such as topics of interest, agent names, agent skills, and date ranges.” Where the filtering criteria, such as topics of interest, agent names, agent skills, and date ranges are interpreted as the receiving, from the facilitator, a first user input for selecting the recommended form); and 
automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset (Lev-Tov, fig. 7, par. [0111], “one or more portions of the interaction that are relevant to the current question are automatically identified, as described in more detail below” Where the one or more portions of the interaction that are relevant to the current question are automatically .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lev-Tov that teaches performing speech recognition and analytics on voice interactions occurring in a contact center and for monitoring and controlling the operation of the contact center in accordance with the analytics into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide a quality monitoring process that will monitor a performance of an agent by evaluating interactions that the agent participated in for events (Lev-Tov par. [0003]). 

As per claim 6, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above.  
Additionally, Lev-Tov teaches further comprising automatically generating a printable version of a form that presents the information corresponding to the first session dataset (Lev-Tov, figs, 2, 4A, fig. [0056]-[0057], a evaluation form is generated and presented to the user, where the form presentation/display is a version of a printable format of the form. Once it is print to the user screen to see). 
Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 16 above.  
However, it is noted that the combination of the prior arts of Zavesky, McGann, and Cappetta do not explicitly teach “the instructions further cause the processor to: present, via the display and based on the first session dataset, a recommended form for use by the facilitator; receive, from the facilitator, a first user input for selecting the recommended form; and automatically fill at least some of fields included on the recommended form with information obtained from the first session dataset.”.
On the other hand, in the same field of endeavor, Lev-Tov teaches the instructions further cause the processor to: present, via the display and based on the first session dataset, a recommended form for use by the facilitator (Lev-Tov, fig. 4A-D,  par. [0079], “The evaluation form designer interface 47ai may display a list of topics tracked by the analytics system 45 that the evaluation form developer can choose from” Where the evaluation form designer interface is presenting the list of topics that has evaluation form which the evaluation form developer can choose from. Where the list of topics that has forms associated with is interpreted as the recommended forms to the evaluation form developer can choose from. The evaluation form developer can choose from can be interpreted as the evaluation form developer can choose from); 
receive, from the facilitator, a first user input for selecting the recommended form (Lev-Tov, fig. 4E-F, 5A, 6, par. [0079], “the evaluation assigner interface 47bi receives interaction filtering criteria, such as topics of interest, agent names, agent skills, and date ranges.” Where the filtering criteria, such as topics of ; and 
automatically fill at least some of fields included on the recommended form with information obtained from the first session dataset (Lev-Tov, fig. 7, par. [0111], “one or more portions of the interaction that are relevant to the current question are automatically identified, as described in more detail below” Where the one or more portions of the interaction that are relevant to the current question are automatically identified is interpreted as the automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lev-Tov that teaches performing speech recognition and analytics on voice interactions occurring in a contact center and for monitoring and controlling the operation of the contact center in accordance with the analytics into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide a quality monitoring process that will monitor a performance of an agent by evaluating interactions that the agent participated in for events (Lev-Tov par. [0003]). 

10 is rejected under 35 U.S.C. § 103 as being unpatentable over Zavesky et al. (US 20200193264 A1) in view of McGann et al. (US 20160189558 A1) in further view of Cappetta et al (US 20200387550 A1) still in further view of Hodge et al. (US 20180365779 A1).

As per claim 10, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above.  
Additionally, Zavesky teaches wherein the facilitator is a law enforcement officer (Zavesky, fig. 7, par. [0109], [0156], “a real event setting (e.g., automobile accident, purchase of a product or service, social or business interaction, medical or health related event setting, or legal or law enforcement related event setting, . . .”) Where the real event setting can be set to interact with law enforcement.  Therefore a facilitator can be configure to be classified as a law enforcement officer);
However, it is noted that the combination of the prior arts of Zavesky, McGann, and Cappetta do not explicitly teach “the activity session refers to an interview being conducted by the officer about an incident in which the first participant was a witness”.
On the other hand, in the same field of endeavor, Hodge teaches the activity session refers to an interview being conducted by the officer about an incident in which the first participant was a witness (Hodge, par. [0037], [0039], “During an interview of an offender, a law enforcement agent and/or a pre-trial service administrator may utilize interview system 120 to interview an offender.”). 
Hodge that teaches administering pre-trial judicial services into the combination of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to avoid contacting certain individuals and to maintain employment (Hodge par. [0003]). 

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Owen et al. (US 20210233652 A1), teaches computing system for visual diarization of a user encounter is executed on a computing device and includes obtaining encounter information of the user encounter.
de Sousa et al. (US 20190266611 A1), teaches an intelligent assistance.
Kohli et al. (US 20190156921 A1), teaches facilitate dynamic data event detection, processing, and relevancy analysis.
Patel et al. (US 20190156921 A1), teaches providing intelligent response suggestions to messages including unstructured natural language information.
Saxena et al. (US 20190156921 A1), teaches performing cognitive inference and learning operations.
Bader et al. (US 20190156921 A1), teaches tracking events and providing feedback in a virtual conference.
Von Reden et al. (US 20190156921 A1), teaches facilitate analysis, presentation, and comparison of clinical information.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168